Citation Nr: 1145209	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1974 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO increased the Veteran's disability rating to 30 percent effective the date of the Veteran's claim, January 5, 2007.  

In a September 2008 decision, in pertinent part, the RO further increased the Veteran's disability rating to 50 percent also effective January 5, 2007.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for generalized anxiety disorder with depression remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

1.  For the period of evaluation in question, the Veteran's service-connected psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and difficulty in establishing and maintaining effective work and social relationships.  Deficiencies in most areas due to such symptoms as impaired impulse control; suicidal ideation; neglect of personal appearance and hygiene; difficulty in understanding complex commands; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships were not shown.  

2.  The one day psychiatric hospitalization in September 2007 and two-week psychiatric hospitalization in August 2009 in which the Veteran's symptoms included suicidal ideation were acute situational manifestations related to employment relationships that resolved, and were not indicative of his overall disability picture.  

CONCLUSION OF LAW

The criteria for ratings for generalized anxiety disorder with depression in excess of 50 percent have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in May 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the August 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service VA treatment records, and U.S. Postal Service employment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in September 2007 and May 2010 to assess the current nature of his psychiatric disability.  The Board finds the case is adequately developed for appellate review.

Factual Background

The Veteran was granted service connection in an April 1985 RO decision based on a December 1983 VA examination which found the Veteran had a psychiatric disability due to an in-service injury.

In a May 2007 statement, the Veteran reported that he was diagnosed with hepatitis and since then has had increased anxiety and depression symptoms.  He stated that he cannot sleep well and feels tense.  He has constant worry affecting his performance at work and his behavior when dealing with people in general.  He lost interest in coming to work and he cannot concentrate in any task without going back to his health problems.  He reported that he lost respect for his life and does not care what happens to himself.  He was prescribed antidepressants and sleeping pills but they do not help.  He is concerned about the future of his family and how much longer he will be able to live.  He also indicated he has no patience and that he reacts aggressively to people or situations at work and in his personal life, so he tries to stay away from dealing with other people.  

In a January 2007 VA progress note, the Veteran was followed up for depression.  The Veteran stated that he did not notice any improvement or worsening of his symptoms.  The diagnoses included depression and anxiety, situational due to divorce.   

During a March 2007 VA mental health follow-up, the Veteran reported that he was feeling overwhelmed over the last several months.  He described frequent worry about the future and health problems related to his new diagnosis of hepatitis C and also some rumination.  He also described feelings of isolation as he has been separated from his wife for two years and his only close contact is with occasional visits to see his son and daughter.  He complained of frequent nightmares, but denied any significant avoidance symptoms or significant activation symptoms.  He also reported stress at work as a supervisor most days which has led to significant irritability, frustration, and agitation for much of his day.  He stated he can be quite verbal with his employees when they are not performing adequately, but he has never been violent and has never had problems controlling his temper leading to any disciplinary action.  He acknowledges fairly new difficulty with concentration.  He denied any ritualistic or compulsive behavior.  The examiner noted he had no history of panic attacks or manic psychotic symptoms.  The Veteran described no problems with activities of daily living. 

Upon mental status examination, the examiner noted he was dressed and groomed appropriately, pleasant, and cooperative.  There was no abnormal eye movement or gestures and eye contact was generally good.  Speech was within normal limits in rate, tone, and volume, and no latency was present.  Mood was "nervous initially, but ok now" and affect was mostly congruent with a normal range.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucinations were present.  Thought process was linear, coherent, goal-directed, and associations were tight.  Insight and judgment are limited.  He was alert and oriented times four and it is thought the Veteran was of average intelligence.  The diagnosis was generalized anxiety disorder, depressive disorder, rule out dysthymia, and rule out major depressive disorder.  The assigned GAF score was 60. 

During May and June 2007 VA mental health follow-ups, the examiner noted improved social isolation, anxiety, and worsening ruminations due to being passed over for a promotion.  In a late-May note, the Veteran endorsed worsening trouble with focus and concentration and much worse ruminations.  Upon mental status examination, the examiner noted the Veteran was dressed and groomed appropriately.  There was no abnormal eye movement or gestures and eye contact was generally good.  Speech was within normal limits in rate, tone, and volume, and no latency was present.  Mood was "frustrated...worried" or "upset" and affect was mostly congruent with a normal range.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucination were present.  Thought process was linear, coherent, goal direct, and associations were tight.  Insight and judgment are limited.  He was alert and oriented.  The diagnosis was generalized anxiety disorder, depressive disorder, rule out dysthymia, and rule out major depressive disorder.  The assigned GAF score was 55. 

In a September 2007 VA intake report, the Veteran presented with increasing symptoms of irritability, depressed mood, insomnia, and ruminative thought process.  He reported normal appetite, libido, and that he was able to perform his job but he has impairment in concentrating while reading.  He reported he participates and obtains enjoyment through interacting with his family.  Upon mental status examination, the examiner found the Veteran was dressed casually and well groomed.  He had reasonable eye contact with no psychomotor retardation or agitation.  His speech was spontaneous and normal in rate, rhythm and tone.  His mood was "nervous" and his affect was dysphoric.  He had suicidal ideas but no specific plans or intent.  He harbors thoughts of harm towards a work colleague but denied homicidal ideas towards others.  His thought process was linear and goal-directed and he denied hallucinations in any modalities.  His insight was good.  

Upon discharge the next day, he was alert, oriented, dressed appropriately, and cooperative with a fair amount of eye contact and no abnormal psychomotor activity noted.  Speech was normal in rate, volume, and content.  Thoughts were linear and logical with tight associations.  The Veteran was not hallucinating or delusional.  He was not deemed to be imminently suicidal or homicidal.  His insight was partial.  It was noted that the Veteran was admitted and watched over the night and did not show any agitation or suicidal or homicidal behavior.  He was deemed stable for discharge. 

During a September 2007 VA examination, the Veteran reported a history of anxiety and worsening depressive symptoms.  He indicated he continued to work but that he has taken perhaps one to two weeks' worth of sick time because of his mood difficulties and overwhelming stress.  Much of his stress is related to conflict with a new supervisor and he has periodic verbal anger outbursts towards others at work.  He stated he gets along with his two daughters and sees them on weekends.  He does not have much in the way of social interactions and he has no close friends because most of his friends and family are in Puerto Rico.  He reported getting along with his family and that he spends most of his time doing solitary activities.  He also indicated that he attends church.  

Upon mental status examination, the examiner noted the Veteran was oriented.  His mood was significantly dysphoric and anxious.  There was no impairment of thought processing or communication and no delusions or hallucination.  Eye contact was mildly impaired.  His behavior was appropriate and he denied any problems with homicidal thinking.  He reported recent suicidal thoughts leading to his psychiatric admission a few days ago.  He asserted he has no current active suicidal thoughts and no intent to act on any such thoughts.  He does adequately with personal hygiene and basic activities of daily living.  He indicated some mild memory difficulty and complained of being more forgetful and relying more on written or electronic reminders.  He has no obsessive-compulsive behavior.  Speech was within normal limits and there were no panic attacks.  The Veteran endorsed chronic, daily symptoms of depression, including irritability.  He reported that he will sometimes throw or break something at home.  His sleep is poor and he is having significant problems with insomnia and frequent awakening.  With medication, he gets about five hours of sleep, but often still feels tired.  The diagnoses were depressive disorder and generalized anxiety disorder.  The examiner noted that he continued to have significant problems with anxiety and depression.  

In VA mental health notes dated from September 2007 to May 2008, the examiner noted that the Veteran was being treated for generalized anxiety disorder and a major depressive disorder that is in partial remission.  The Veteran reported he continues to be invested in relationships and is spending time with his daughters.  Upon mental status examination, the examiner noted the Veteran was dressed and groomed appropriately with polite and cooperative conversation.  He was alert and oriented.  There was no abnormal eye movement or gestures and eye contact was generally good.  Speech was normal limits rate, tone, and volume.  Mood was "alright" and affect was congruent.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucination were present.  Thought process was linear, coherent, and goal-directed.  Insight was good.  The diagnosis was generalized anxiety disorder and major depressive disorder.  The assigned GAF scores were between 55 and 57. 

VA progress notes indicate the Veteran was hospitalized for psychiatric care at the Salem VA Medical Center (VAMC) for thirteen days in August 2009.  In an August 2009 VA progress note, the Veteran reported that he has been "very depressed."  He stated that he was working and having problems with a female boss including a one week suspension from work.  He reported feeling increasingly depressed, with poor energy, "zero" motivation and poor and fragmented sleep.  He had been contemplating committing suicide and had finally made his mind to buy a gun and "get over with it."  He reported feeling hopeless and stated that he does not have much support from his friends or family.  He reported significant ruminations and nihilistic thinking.  He denied symptoms suggestive of mania/hypomania, psychosis, thought broadcasting, withdrawals or paranoia.  On mental status examination, the Veteran was dressed and groomed appropriately with evidence of significant psychomotor retardation, poor eye contact, normal speech, "wound up, suicidal and depressed" mood, and congruent affect.  The Veteran reported suicidal ideations with a plan of buying a gun and shooting himself.  He denied homicidal ideation.  His thought process was linear, logical, and coherent as well as goal-directed.  He denied any auditory or visual hallucinations and his insight continued to be good and judgment intact.  The diagnoses were major depressive disorder, severe with suicidal intent, and generalized anxiety disorder.  The assigned GAF score was 30. 

In an August 2009 VA discharge summary, the examiner noted that the Veteran's mood had improved.  He was feeling quite happy and he was very hopeful about his future.  His affect was bright, euthymic, and cheerful with full range.  He was not having any suicidal ideation or any other psychotic, manic, or paranoid symptoms.  The examiner reported that during the Veteran's hospitalization, his mood improved considerably.  He was seen by the team every day and the rest of the hospitalization was basically without any episode.  At the time of his discharge, he was not suicidal, homicidal, or psychotic.  The diagnoses were major depressive disorder and adjustment disorder with depressed mood.  The assigned GAF score was 58 on discharge. 

In an August 2009 letter, the Veteran reported he has chronic anxiety disorder, depression, suicidal thinking (two hospitalizations), and sleeping disorder with thoughts of hurting others, memory problems of tasks and work assignments that have lead to repercussions at work and increase his depression and anxiety, voices telling him to kill himself, and loss of appetite.  

In an August 2009 VA follow-up, the examiner noted that the Veteran was admitted to the hospital with complaints of worsening depression.  During hospitalization, his medications were changed and he reports significant improvement in his depressive symptoms since his discharge from the hospital.  He reported he was more relaxed and more stable.  He stated he enjoys reading and doing exercise.  He denied any side effects from current medication and is able to sleep and eat fairly well.  He also denied any suicidal or homicidal ideas or plans or any other psychotic symptoms.  Upon mental status examination, the examiner noted he was casually dressed, cooperative, and pleasant as well as alert and oriented.  His attention and concentration was intact and he had a euthymic mood without irritability, sadness or anxiety.  This affect was full and reactive, and his speech was regular in rate and rhythm.  His thought process was linear, logical and goal-directed, and he denied any obsessions, delusions, paranoia, or other thought abnormalities.  The Veteran denied any audio or visual hallucination.  He also denied suicidal or homicidal ideas or plans.  His insight was present and his judgment was good.  

In employment records dated in January 2010, the letter reads that in reviewing the Veteran's medical records, the Veteran was found to be disabled for his position as a manager of in-plant support due to severe major depression and generalized anxiety disorder.  Accompanying documents included a September 2009 statement of disability by the Veteran which reported lack of concentration, lack of focusing attention to detail, poor attendance, and disciplinary action as examples of how his disease interferes with performance of his duties, his attendance and his conduct.  The Veteran also reported lack of appetite, lack of sleep, panic attacks, lack of motivation and suicidal thinking.  Also included was an October 2009 statement from the Veteran's supervisor which noted that she stopped assigning him tasks because "ether he doesn't come to work or can't understand or complete the task."

During a May 2010 VA examination, the examiner noted that the Veteran was hospitalized in August 2009 due to ongoing problem with his supervisor at work.  It was reported that he was suspended and after he went back to work his psychiatry notes indicated that he was dealing with the situation adequately.  He was coping with it better than before and he was able to ignore it most of the time, though it would still upset him at times.  The Veteran chose to take disability retirement and has been using up his left-over vacation and sick time since January 2010.  Some records indicate he has had less stress in his life since that time.  Overall, the description today indicates that the Veteran seemed to have functioned quite well at work for many, many years, and until this one particular supervisor came on and created a lot of increased stress and frustration.  Therefore, the Veteran has demonstrated a history of being able to work, and this is not an issue of the veteran's mental healthy symptoms making him unable to work, but this more of a specific interpersonal difficulty with this one particular supervisor.  The Veteran reported that his wife and two daughters still live in the area and he visits them at times.  He reported some limited social interactions including a female friend and neighbors he sees occasionally.  He prefers to spend time alone. 

Upon mental status examination the examiner noted the Veteran's affect was generally within normal limits.  His mood appeared mildly dysphoric and mildly anxious.  There was no impairment of thought processing or communication nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  The examiner noted that the Veteran's records seems to indicate that he has not been having significant suicidal thinking; however, at that time, the Veteran reported that suicidal thoughts have occasionally crossed his mind, but he is not presently feeling this way and denied any intent to act on it.  He reported that reading the Bible helps lift him out of these thoughts and thoughts of his family serve to prohibit such suicidal behavior.  He denied homicidal thoughts.  He does adequately with personal hygiene and basic activities of living.  He continues to report some mild short-term memory difficulties such as needing to write things down or set an electronic alarm to he will remember things.  He reports his wife will remind him of things as well.  He has no obsessive-compulsive disorder.  There were no panic attacks.  The Veteran reported frequent anxiety but stated that his medication helps.  The Veteran described some ongoing, periodic impulse control difficulties.  He continues to have periodic anger outburst towards his family.  He stated that over a year ago he "tore up" his apartment in a fit of anger.  He reported that last month he had missed his medication and was off of that for a couple of days and destroyed his mattress in a fit of anger.  Sleep appears limited to that described in the last exam.  The diagnoses were depressive disorder and generalized anxiety disorder.  The assigned GAF score was 55. 

In a May 2010 letter, the Veteran's wife submitted a letter in which she indicates that she has been separated from the Veteran.  She stated that the Veteran has violent moments when he just starts yelling for no reason and breaks articles in the home.  His children are afraid of him.  She stated that she calls him on a regular basis and sometimes stops by to see him when he does not answer her calls.  She reported that many times she has found him in a state of confusion, not knowing the day or time, not eating, bathing or sleeping. 

In VA progress treatment records dated from March 2010 to October 2010, the Veteran reported that since he has stopped working his stress has gone down.  He indicated that his mood gets sad at times but he is able to bring it back and it is generally short lasting.  Upon mental status examination, the examiner found the Veteran had no evidence of psychomotor abnormality, no extraocular movements were observed, and his mood was described as "getting better but still feel down at times."  Affect was mostly euthymic, and no auditory or visual hallucinations were reported.  He denied any active suicidal or homicidal ideations, intent or plan.  His judgment and insight seemed good.  The diagnosis was major depressive disorder without psychiatric symptoms and generalized anxiety disorder with an assigned GAF score of 55.  During the October 2010 VA follow-up, the Veteran reported fleeting suicidal thoughts, but that they go away when he reads the Bible. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 50 percent disability rating for generalized anxiety disorder under Diagnostic Code 9400.  

Generalized anxiety disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for a psychiatric disorder if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for a psychiatric disorder if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

Analysis

Treatment records show that the Veteran's generalized anxiety disorder was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, trouble sleeping, difficulty concentrating, irritation, and social isolation.  

The Veteran has also demonstrated some impairment in social function including subjective complaints of irritability and two instances of suicidal ideation, as evidenced by a one day hospitalization in September 2007 and a 13 day hospitalization in August 2009.  Although such symptoms are consistent with the criteria for a higher disability rating under Diagnostic Code 9400, they were not persistently present within the Veteran's several years of treatment.  Specifically, these episodes were acute situational manifestations related to employment relationships that resolved, and were not indicative of his overall disability picture.  The Board finds that the overall disability picture shown by the evidence does not accord with a higher disability rating than currently assigned.  In this regard, the Veteran has not been found to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Veteran's demonstrated symptoms do not include, however, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances warranting an assignment of 70 percent rating.  

Additionally, the Board notes that the Veteran's workplace impairment was described in subsequent psychiatric treatment notes to be directly related to an interpersonal problem with a supervisor, and not a result of his psychiatric symptomatology.  The Board also notes that the Veteran's wife, from whom he has been separated a number of years, has claimed the Veteran's lack of hygiene and impaired relationship with this children; however, there have been no objective findings of neglect of personal appearance and hygiene and the Veteran has reported good relationships with his children.  

The lowest GAF score of record, 30, was listed on admission to the hospital in August 2009.  However, all other GAF scores have been consistently above 50, including upon discharge from his August 2009 hospitalization.  The Board finds that that this GAF score is consistent with the over-arching reported symptomatology-to include few friends and difficulty in establishing and maintaining relationships -and, thus, is also consistent with no greater impairment than that contemplated by the initial 50 percent rating assigned.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be more consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's generalized anxiety disorder symptomatology has resulted in a disability picture that more nearly approximates the level of occupational and social impairment contemplated for a 50 percent rating under the applicable rating criteria.  Therefore, the Board finds a rating in excess of 50 percent is not warranted.  As the criteria for the next higher, 70 percent, rating for generalized anxiety disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) likewise have not been met.  

The Board acknowledges the Veteran and his representative's contentions that his generalized anxiety disorder is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his generalized anxiety disorder that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his generalized anxiety disorder interfered with his employment, there is simply no objective evidence showing that the generalized anxiety disorder has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Employment records indicate that the Veteran was disabled from doing his manager position with the postal service, however, as noted previously,  the May 2010 VA examiner found that the Veteran has demonstrated a history of being able to work, and his employment difficulty is not an issue of the Veteran's mental health symptoms making him unable to work, but this more of a specific interpersonal difficulty with this one particular supervisor.  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with depression is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


